           Case 1:18-cr-00289-SHS Document 282 Filed 06/25/20 Page 1 of 1




Halscott Megaro                                            MEMO ENDORSED
  June 24, 2020

  Hon. Sidney H. Stein, D.C.J.
  Southern District of New York
  VIA CM/ECF

         Re:                    United States v. Bryan Duncan
         Docket#                l :18-CR-289

  Dear Judge Stein:

  I have been retained to represent Bryan Duncan in the above-referenced matter. I write to
  respectfully request that the hearing currently scheduled for June 30, 2020 be continued to July 27,
  2020 at 11 :00 a.m. It appears from the docket that this is the second request to continue this
  particular hearing, the first being filed on May 26, 2020 by Mr. Duncan's trial counsel. I make
  this request to allow me time to consult with my client and prepare for the hearing so that I can
  represent him properly. I have conferred with AUSA Nicholas Folly, who has no objection to this
  request.

  Should Your Honor require any additional information, I will be happy to provide the same. Thank
  you.




                                                     The sentencing is adjourned to July 27, 2020, at
                                                     11:00 a.m.

                                                        Dated: New York, New
   USA Nicholas Folly                                    York June 25, 2020
  VIA CM/ECF




                                                                      SID.IE    1-l.   STEIN
                                                                           U . . D.J.




                                                                         HalscottMegaro
                                                                                   '1300 N Semoran Blvd,
                                                                                          Suite 195
                                                                                      Orlando, Fl 32807
